Citation Nr: 0503566	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an increased disability rating for 
residuals of a lumbar strain, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased disability rating for 
chondromalacia of the right knee, currently evaluated as 
10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1970 
to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  Specifically, in that decision, the 
RO denied the issues of entitlement to service connection for 
hypertension, entitlement to a disability rating greater than 
20 percent for residuals of a lumbar strain, entitlement to a 
disability rating greater than 10 percent for chondromalacia 
of the left knee, entitlement to a disability rating greater 
than 10 percent for chondromalacia of the right knee, and 
entitlement to a total disability rating based on individual 
unemployability.  

The issues of entitlement to a disability rating greater than 
20 percent for residuals of a lumbar strain, entitlement to a 
disability rating greater than 10 percent for chondromalacia 
of the left knee, entitlement to a disability rating greater 
than 10 percent for chondromalacia of the right knee, and 
entitlement to a total disability rating based on individual 
unemployability will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The transcript of the personal hearing conducted via video 
conferencing before the undersigned Veterans Law Judge in 
July 2004 reflects the veteran's desire to withdraw his 
appeal of his claim for service connection for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to 
include the issue of entitlement to service connection for 
hypertension, by the veteran have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal of the April 2003 rating 
decision that denied his claim of entitlement to service 
connection for hypertension.  38 C.F.R. § 20.200 (2004).  
Thereafter, at a conference held prior to the personal 
hearing conducted via video conferencing before the 
undersigned Veterans Law Judge in July 2004, the veteran 
indicated his desire to withdraw his claim for service 
connection for hypertension from appellate review.  The 
veteran's desire regarding his hypertension claim was noted 
in the hearing transcript.  See, hearing transcript (T.) 
at 2.  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2004).  The 
transcript of the July 2004 personal hearing contains the 
veteran's clear desire to withdraw his claim for service 
connection for hypertension.  Thus, as the veteran has 
withdrawn this issue, there remains no allegations of error 
of fact or law for appellate consideration concerning this 
claim.  The Board does not have jurisdiction to review this 
service connection issue on appeal, and it is dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).  


ORDER

The issue of entitlement to service connection for 
hypertension is dismissed.  


REMAND

At the July 2004 personal hearing, the veteran testified that 
he receives all of his treatment at the VA Medical Center 
(VAMC) in Little Rock, Arkansas.  T. at 9-10.  According to 
the veteran's testimony, he receives routine medical care 
and, in fact, last visited the Little Rock VAMC for treatment 
approximately one or two months prior to the personal 
hearing.  T. at 9.  Further review of the claims folder 
indicates that the most recent records of treatment that the 
veteran has received at the Little Rock VAMC are dated in 
March 2002.  

The veteran also testified that he applied for, but was 
denied, disability benefits from the Social Security 
Administration (SSA).  T. at 11.  According to the veteran's 
testimony, his primary disabilities, pertinent to his SSA 
claim, included hypertension, chondromalacia, back problems, 
an aortic aneurysm, pancreatitis, and a bleeding ulcer.  
T. at 11.  Copies of medical records used in the SSA's 
decision are not included in the veteran's claims folder.  

The veteran testified that he is unable to bend forward to 
tie his shoe laces, that he wears a back brace (which 
contains steel bars), that he can stand only two to three 
minutes before he has to sit, that he experiences constant 
and very severe low back pain as well as muscle spasm, and 
that a doctor has instructed him not to lift objects which 
are heavier than 10 pounds.  T. at 2-.  The representative 
observed that the veteran demonstrated that he could bend 
over to only approximately 10 degrees.  T. at 3.  He also 
testified that, as a result of his service-connected 
bilateral knee disorder, he experiences, weakness, 
instability, limited motion, pain (which is worse on the left 
side than the right side), and an inability to walk more than 
approximately 25 feet without stopping to rest.  T. at 6-9.  
In view of these complaints approximately two years after the 
most recent VA examination, the Board concludes that a remand 
is necessary to accord the veteran an opportunity to undergo 
another VA evaluation which can provide evidence regarding 
the current nature and extent of his service-connected back 
and bilateral knee disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of low back, stomach, and knee 
treatment that the veteran has received 
at the VA Medical Center in Little Rock, 
Arkansas since March 2002.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should obtain copies of the 
evidence used in support of the SSA's 
prior decision.  All available documents 
should be associated with the veteran's 
claims folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and extent of the 
service-connected residuals of a lumbar 
strain and chondromalacia of the knees.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent low back and bilateral knee 
pathology, which is found on examination, 
should be noted in the report of the 
evaluation.  In particular, the examiner 
should note the ranges of motion of the 
veteran's lumbar spine, left knee, and 
right knee as well as the presence 
(including degree of severity) or absence 
of any subluxation or lateral instability 
of the knee joints resulting from his 
service-connected chondromalacia.  

Furthermore, the examiner should note 
whether the veteran's lumbar spine, left 
knee, or right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his lumbar spine, left knee, and right 
knee repeatedly over a period of time.  

In addition, the examiner should express 
an opinion as to the effect that the 
veteran's service-connected disabilities 
(including the service-connected 
residuals of a lumbar strain, the 
service-connected gastric ulcers with a 
small hiatal hernia, the 
service-connected chondromalacia of the 
left knee, and the service-connected 
chondromalacia of the right knee) have on 
his ability to procure and to maintain 
gainful occupation.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
total rating claim.  

4.  The RO should then re-adjudicate the 
issues of entitlement to a disability 
rating greater than 20 percent for the 
service-connected residuals of a lumbar 
strain, entitlement to a disability 
rating greater than 10 percent for the 
service-connected chondromalacia of the 
left knee, entitlement to a disability 
rating greater than 10 percent for the 
service-connected chondromalacia of the 
right knee, and entitlement to a total 
rating based on individual 
unemployability.  If the decisions remain 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


